      Case 5:19-cv-00353-BSM-JTR Document 70 Filed 12/22/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DAVID LEE TIDWELL                                                           PLAINTIFF
ADC # 141699

v.                        CASE NO. 5:19-CV-00353-BSM

ESTELLA BLAND, et al.                                                    DEFENDANTS


                                        ORDER

       After carefully reviewing the record, United States Magistrate Judge J. Thomas Ray’s

partial recommended disposition [Doc. No. 66] is adopted. David Tidwell’s motion for

temporary restraining order and preliminary injunction [Doc. No. 47] is denied. An in forma

pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 22nd day of December, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
